Citation Nr: 0113414	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  99-23 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for schizophrenia, 
paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his uncle

ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1979 to January 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
residuals of frozen feet, for residuals of a head injury, for 
PTSD, and for schizophrenia, paranoid type.  In December 2000 
a hearing was held at the RO before C.W. Symanski, who is the 
Member of the Board rendering the final determination in this 
claim, and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The record reflects that in August 1998 the RO requested the 
veteran's service medical and personnel records from the 
National Personnel Record Center (NPRC).  In September 1998 
the NPRC responded that the veteran's medical records were 
forwarded to the RO on August 14, 1998.  In the June 1999 
rating decision, the RO referred to the service medical 
records as part of the evidence in support of the veteran's 
claim; however, the Board notes that there are no service 
medical records in either of the veteran's claims folders.  
Two volumes were forwarded to the Board, one of which was 
identified as Volume 2 and another one which indicated there 
were medical records only.  It appears that the veteran's 
claims folder may have another volume which has not been 
forwarded to the Board and may contain the service medical 
records.  The RO should ascertain whether there is another 
volume containing the service medical records, and if not, 
the RO should conduct an exhaustive search for the veteran's 
service medical records.  Additionally, although the writing 
is partially illegible, it appears that in his June 1998 
statement (VA Form 21-4138) the veteran reported that during 
service he received treatment at the Army Hospital in 
"Brumenhoffen" Germany and the "Lucious Clay Consurn" Army 
Post Hospital.  He claimed he was assigned to the 448th HQ.  
The veteran also reported receiving treatment in the 
psychiatric ward at Fort Riley, Kansas for PTSD.    The RO 
should also obtain any clinical records from the named Army 
medical facilities.  

In December 2000 the veteran testified that he had received 
treatment for his feet, his headaches, his PTSD and his 
schizophrenia at the Augusta VA Medical Center (VAMC), as 
well as psychiatric treatment and treatment for his feet at 
the Iron Mountain VAMC six months after his separation from 
service.  Although the RO has obtained some treatment records 
from the Augusta VAMC, since VA treatment records are 
considered to be constructively of record, and may be 
relevant to the instant claim, the RO should obtain complete 
VA treatment records from the named facilities.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The record reflects that in a June 1998 statement (VA Form 
21-4138) the veteran reported that he had been receiving 
benefits from the Social Security Administration for six 
years.  The Board notes that if an award of Social Security 
disability benefits has been granted, the Court has made it 
clear that Social Security records are relevant to claims for 
disability compensation and that not only the decision of 
that agency but also the records considered in arriving at 
the decision must be obtained.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ascertain whether there 
is another volume containing the service 
medical records, which should be 
associated with the veteran's claims 
folder.  If no such folder is in 
existence, the RO should conduct an 
exhaustive search for the veteran's 
service medical records and associate 
them with the claims folder.  The RO 
should document all efforts in this 
regard.

3.  The RO should obtain clinical records 
for the veteran from the Army Hospital in 
"Brumenhoffen" Germany, the "Lucious 
Clay Consurn" Army Post Hospital, and 
the psychiatric ward at Fort Riley, 
Kansas.

4.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his residuals of frozen feet, residuals 
of a head injury, PTSD, and schizophrenia 
since December 2000.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.  This should specifically 
include complete treatment records from 
the Augusta VAMC and the Iron Mountain 
VAMC.

5.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's claim for 
disability benefits, together with copies 
of all medical records considered in 
arriving at that decision.

6.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


